285 S.W.3d 823 (2009)
Edward DANTZSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92093.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 226 S.W.3d 174.

ORDER
PER CURIAM.
Edward Dantzson (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of one count of assault in the first degree, Section 565.050 RSMo (2000),[1] and one count of armed criminal action, Section 571.015. Movant was sentenced, as a persistent offender, to twelve years' imprisonment on the assault conviction and five years' imprisonment on the armed criminal action conviction, to run consecutively. Movant's convictions were affirmed on direct appeal. State v. Dantzson, 226 S.W.3d 174 (Mo.App. E.D.2007). Subsequently, Movant filed a motion for postconviction relief pursuant to Rule 29.15, which the motion court denied without an evidentiary hearing.
Movant raises four points on appeal. In his first point, Movant argues he received ineffective assistance of trial counsel when counsel failed to object to the victim's testimony as improper bolstering, repetitive, and duplicative. In his remaining three points, Movant argues he received ineffective assistance of appellate counsel when counsel failed to raise several trial court errors in Movant's direct appeal.
We have reviewed the briefs of the parties and the legal file and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.